Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       ALLOWANCE
                                            EXAMINER'S AMENDMENT 
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
       - Replace claim 9 in its entirety with the following:
              -- 9. (Currently Amended) The single-package air conditioner unit of claim 8, wherein the outlet of the make-up air module is defined by the vent cover. --  

      - Replace claim 10 in its entirety with the following:
              -- 10. (Currently Amended) The single-package air conditioner unit of claim 8, wherein the vent cover of the make-up air module is mounted on an external surface of the housing. --  
      - Replace claim 11 in its entirety with the following:
              -- 11. (Currently Amended) The single-package air conditioner unit of claim 10, wherein the external surface of the housing is a vertically-facing surface and the vent cover is mounted to the housing atop the housing. -- 

2.    Claims 1-20 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a make-up air module extending from an inlet positioned in the outdoor portion of the housing to an outlet positioned outside of the housing, the make-up air module comprising a fan box within the outdoor portion and a plurality of make-up air fans positioned in the fan box, wherein the outlet is positioned above the housing along the vertical direction, wherein the outlet of the make-up air module is separate from the indoor outlet, and wherein the make-up air module defines a make-up air flow path that is separate from an indoor air flow path defined by the fan housing.
4.    Closest prior art: Ghadiri et al. (US 2019/0008076) discloses a single-package air conditioner unit (conditioning system 300; Figs. 34-35) defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction, the single-package air conditioner unit (Figs. 34-35) comprising: a housing (302) defining an outdoor portion (first side portion 309) and an indoor portion (second side portion 311); an outdoor heat exchanger assembly (assembly including condenser 328 and fan 330) disposed in the outdoor portion (309) and comprising an outdoor heat exchanger (328) and an outdoor fan (330); an indoor heat exchanger assembly (assembly including DX coil 338 and fan 340) disposed in the indoor portion (311) and comprising an indoor heat exchanger (338) and an indoor fan (340); a compressor (344) in fluid communication with the outdoor heat exchanger (328) and the indoor heat exchanger (338) to circulate a refrigerant (par. 48) between the outdoor heat exchanger (328) and the indoor heat exchanger (338); and a make-up air module (make-up air unit 308) extending from an inlet (inlet via louver 346; Fig. 3) to an outlet (outlet via a filter 350; Fig. 30), a make-up air fan (refer to par. 62 for make-up air unit can include a fan).
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                Conclusion 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763